DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/600,330 filed October 11, 2019. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl (Pre-Grant Publication 2015/0169011).
Regarding claim 1, Bibl discloses a display device comprising:
a substrate (202) having a plurality of sub-pixels (Fig. 4, 214);
a plurality of LEDs respectively disposed in the plurality of sub-pixels, wherein each of the LEDs comprises an emissive layer, a first semiconductor layer between the substrate and the emissive layer and a second semiconductor layer on the emissive layer (Paragraph [0050]);
a plurality of driving units (230) disposed under the substrate in each of the sub-pixels; and
a plurality of connection units (204/206) penetrating the substrate and electrically connecting at least one of the first semiconductor layer and the second semiconductor layer with the plurality of driving units.

Regarding claim 2, Bibl further discloses:
the emissive layer of each of the LEDs overlaps at least a part of the plurality of driving units (Fig. 4)
Further it should be known that even though product-by process claims are limited and defined by the process, determination of patentability is based on the product itself and not on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964 (Fed. Cir. 1985) Since claim 2 depends from claim 1which is a structure claim, the method limitations of claim 2 (such as “growing” the first semiconductor, emissive, and second semiconductor layers on 

Regarding claim 3, Bibl further discloses:
the connection units (204/206) are disposed in each of the sub-pixels (Fig. 5).

Claim(s) 15 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (Pre-Grant Publication 2018/0114820).
Regarding claim 15, Shim discloses a display device comprising:
A plurality of light emitting elements emitting light (Fig. 4 & 5, OLE)
a substrate (SUB) having a first surface on which the plurality of light-emitting elements mounted;
a plurality of driving units (DT/ST) and a plurality of lines (SL/DL/VDD) mounted on a second surface of the substrate so as to increase an emission area of the light-emitting elements, wherein the second surface is opposed to the first surface; and
a plurality of connection units (CN) having one end in contact with each of the light-emitting elements on the first surface and an opposite end extended from the one end, penetrating through the substrate and in contact with the plurality of driving units and the plurality of lines disposed on the second surface.

Regarding claim 17, Shim further discloses:
a plurality of light-converting layers (CFR, CFG, CFB) disposed above the plurality of light-emitting elements and converting light emitted from the plurality of light-emitting elements into light of one or more different colors (Paragraph [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl (Pre-Grant Publication 2015/0169011) in view of Iguchi (Pre-Grant Publication 2019/0273179).
Regarding claim 8-10, Bibl discloses all of the limitations of claim 1 (addressed above). Bibl does not disclose a plurality of light converting layers, a plulaity of light blocking layers, and a plurality of color filters. However Iguchi disclose a display device comprising:
a plurality of light-converting layer (Fig. 8, 30; Paragraph [0096]) disposed above the LEDs and overlapping the LEDs; and
a plurality of light-blocking layers (24; Paragraph 0079]) disposed between the light-converting layers.
Wherein the LEDs emit blue light and the light converting layers are yellow light converting layers ([0096]).
A plurality of color filters (31-33) disposed on the yellow light converting layers, 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the display device including a plurality of light converting layers, a plurality of light blocking layers and a plurality of color filters on the light converting layers because it will allow for the display device to emit a desired light/color with improved light output (Paragraph [0098-0099]).

Claim 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (Pre-Grant Publication 2018/0114820) in view of Bibl ((Pre-Grant Publication 2015/0169011).
Regarding claim 18 & 20, 
LEDs (214) mounted on a first surface of a substrate wherein the LEDs include a first semiconductor layer, a emissive layer, and a second semiconductor layer (Paragraph [0050]).
A second pad electrode (220) electrically connected to the second semiconductor layer and in contact with a connection unit (206) on the first surface.
The LEDs further comprises a first pad electrode (212) electrically connected to the first semiconductor layer and in contact with a connection unit (204) in on the first surface.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the LED including a first semiconductor layer, an emissive layer, a second semiconductor layer, and a first and second pad electrode connected to the semiconductor layers and in contact with the connection units because it will reduce the from factor of the display module and improve system performance (Paragraph [0040 & 0041]).

Allowable Subject Matter
Claims 4-7, 11-14, 16 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 is considered allowable because none of the prior art either alone or in .
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses wherein an end of one of the plurality of connection units is in contact with a lower surface of the first semiconductor layer, and wherein each of the LEDs further comprises a second pad electrode having an end in contact with the second semiconductor layer and another end in contact with another one of the connection units.
Claim 6 is considered allowable because none of the prior art either alone or in combination discloses the substrate comprises: a first substrate on which the LEDs are disposed; and a second substrate disposed below the first substrate, wherein the plurality of driving units is disposed under the second substrate. Claim 7 is also allowable based on its dependency from claim 6.
Claim 11 is considered allowable because none of the prior art either alone or in combination discloses a power line disposed under substrate and applying supply voltage to each of the driving units, wherein each of the driving units comprises: a first semiconductor element comprising a first source region and a first drain region spaced apart from each other; a second semiconductor element comprising a second gate electrode electrically connected to the first drain region; and a capacitor comprising a first capacitor electrode between the first drain region and the second gate electrode 
Claim 12 is considered allowable because none of the prior art either alone or in combination discloses the first semiconductor layer of each of the LEDs are in contact with one surface of the substrate, wherein at least a part of the plurality of driving units are in contact with the other surface opposite to the one surface of the substrate. Claim 13-14 are also allowable based on their dependency from claim 12.
Claim 16 is considered allowable because none of the prior art either alone or in combination discloses the substrate further comprises: a first substrate comprising the first surface on which the plurality of light-emitting elements mounted, and a second substrate comprising the second surface on which the plurality of driving units mounted, wherein a surface opposite to the first surface of the first substrate faces a surface opposite to the second surface of the second substrate, and wherein the display device further comprises a filling member disposed between the first substrate and the second substrate.
Claim 19 is considered allowable because none of the prior art either alone or in combination discloses wherein the others of the connection units are in contact with the first semiconductor layer on the first surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID VU/Primary Examiner, Art Unit 2818